EXAMINER COMMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 9/15/2021 under 37 CFR 1.116 in reply to the final rejection has been entered.  

Drawings
The drawings were received on 9/15/2021.  These drawings are acceptable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The after final amendment overcomes all of the rejections in the most recent final Office action.  The closest prior art is Ramakrishna et al (Nature Communications, Vol. 5, 3378, February 26, 2014, printed as pages 1-10, and including pages 1-22 of Supplementary Data, cited in a prior action).  Ramakrishna et al teach an episomal nucleic acid reporter construct comprising a recognition site for a Cas9 nuclease flanked by an upstream mRFP selectable marker gene under the control of a constitutive CMV promoter and a downstream out-of-frame eGFP selectable marker gene (e.g., Fig. 1).  Ramakrishna et al teach that the constitutive CMV promoter is linked to the mRFP reporter to provide an indicator of the level of transfection (e.g., paragraph bridging pages 6-7).  Thus, to remove the promoter to create a promoterless upstream reporter gene would render the episomal nucleic acid reporter construct of Ramakrishna et al inoperable for its intended purpose.  The prior art does not provide a suggestion or motivation to make the construct of Ramakrishna et al promoterless.  The prior art does not provide a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/            Primary Examiner, Art Unit 1699